Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical operation without significantly more. See the analysis below:

Step 1: The claim is directed to a system, therefore it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia: 
Implement a fractional binding operation that generates slots and/or fillers ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function (This amounts to performing a mathematical operation using a mathematical equation.)

implement the approximate inverse of a fractional binding operation that disassociates slot-filler pairs ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function, (This amounts to performing a mathematical operation using a mathematical equation.)

Step 2A Prong 2:
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites “a plurality of binding subsystems”, “a plurality of unbinding subsystems” and “one or more input representations that propagate activity through said binding subsystems and said unbinding subsystems to produce high-dimensional vector representations of said continuous space.”. This amounts to the act of receiving data to be processed by the system. The act of receiving input data (essentially gathering data) is insignificant pre-solution activity, see MPEP sections 2106.05(g). 
The binding and unbinding subsystems do not integrate the abstract idea into practical application as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b).

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of binding and unbinding subsystems do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). The act of receiving input representations to be processes is also significantly more as receiving data  is essentially data gathering which is insignificant extra solution active as cited in MPEP 2106.05(g).


Claim 2. 
A system according to claim 1, wherein a plurality of transformation subsystems that implement transformations of vector-symbolic representations composed of slot-filler pairs ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function are connected to the output of the binding or unbinding systems.  (The binding subsystems, unbinding subsystems and transformation subsystems all are generic computer components used to execute the abstract idea and do not integrate the application into a practical application as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b).)
 
Claim 3. 
A system according to claim 2, where said transformations are used to simulate the dynamics of the represented continuous space, and to predict the particular changes to entities located in this space.  (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)

Claim 4. 
A system according to claim 1, wherein a plurality of cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts are connected to the output of the binding or unbinding systems. (The binding subsystems, unbinding subsystems and cleanup subsystems all are generic computer components used to execute the abstract idea and do not integrate the application into a practical application as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). The matching noisy or corrupted vectors to uncorrupted vectors is a mental process of observing and comparing data.)

Claim 6. 
The system according to claim 1, wherein said input representations to the system are either discrete or continuous in time and in value.  (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)

Claim 7. 
The system according to claim 1, wherein said binding and said unbinding networks apply a constant fractional binding or unbinding operation to a single input representation.  (This amounts to performing a mathematical operation using a mathematical equation.)

Claim 8. 
The system according to claim 1, wherein said binding and said unbinding networks apply a variable fractional binding or unbinding operation determined by one input representation to a second input representation.  (This amounts to performing a mathematical operation using a mathematical equation.)

Claim 9. 
The system according to claim 2, wherein said binding, said unbinding, and said transformation networks are implemented repeatedly, recursively, and/or sequentially to perform multiple steps of processing.  (This amounts to performing a mathematical operation using a mathematical equation.)

Claim 12.
 The system according to claim I, in which either slots or fillers are bound with integer bindings. (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)
 
Claim 13 is similar to that of claim with it be being a method embodiment, as such it is rejected using the reasoning found in claim 1. 


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a system comprising “a plurality of binding subsystems and unbinding subsystems”, which the examiners interprets to be a system or machine, but the claims fails to disclose physical “things”. When given the broadest reasonable interpretation the binding and unbinding subsystems of the claim may be construed as software, see paragraph [0058], wherein it cites “In addition, optionally non-linear component may be implemented in various forms including software simulations, hardware, or any neuronal fabric.”. Thus, the claims only recites software per se (descriptive material covered in MPEP 2106.01), which constitute as non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4 and 6 recites the limitation "the binding or unbinding systems" in claims 2 and 4, “the system” in claim 6, and “said transformation networks” in claim 9 .  There is insufficient antecedent basis for these limitation in the claims. Claim 2 and 4 depend on claim 1 which cites a binding subsystem and unbinding subsystem, however there is not support for binding system or unbinding system, correction is required. Claim 6 depends on claim 1 and claim 6 cites, the input representations to “the system”, however claim 1 cites input representations that propagate through said binding and unbinding subsystems. Thus there is antecedent support for the “the binding subsystems” and “the unbinding subsystems” but not “the system” as cited in claim 6. Claim 9 cites “said transformation network” and depends on claim 2. However claims 2 cites “a plurality of transformation subsystems” not networks, as such there is not antecedent basis for “said transformation networks”.

Regarding claims 7 and 8, the terms "constant fractional binding or unbinding" and “variable fractional binding or unbinding” which renders the claim indefinite because it is unclear what exactly do these terms mean, how they differ from each other and the term “fractional binding” using in claim 1. In addition the specification does not give a definition on what constant or variable fractional binding or unbinding is, with this being the claims it is not clear to the examiner what is meant or being claimed and thus it is found to be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gosman (Gosmann – “An Integrated Model of Context, Short-Term, and Long-Term Memory”) and further in view of Eliasmith et al. (“Large-Scale Synthesis of Functional Spiking Neural Circuits” – hereinafter referred to as Eliasmith).

In regards to claim 1, Gosmann discloses a system for encoding and processing representations of continuous structure using vector-symbolic representations of continuous spaces comprising: 
a plurality of binding subsystems that implement a fractional binding operation that generates slots and/or fillers ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function, (Gosmann page 45 definition 6 teaches k pairs of x and y wherein the pairs are the slots and fillers. Page 34 last paragraph, page 36 equation 5.4, page 37 equation 5.8, page 39 equation 5.15, teachings binding operations. Also page 47 paragraph teaches finding distance between vectors in a vectors space, this teaches separating slots and fillers (vectors) in a vector space using a continuous distance function (distance). Also see page 78 equation 8.2 wherein it teaches in a neural network implementation uses continuous formulations. The examiner interprets fractional binding to be binding as the claim does not give a specific definition on what is and claim 11 refers to integer binding.)

a plurality of unbinding subsystems that implement the approximate inverse of a fractional binding operation that disassociates slot-filler pairs ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function, (Gosmann page 36 equations 5.5, page 36 paragraph 4, page 37 section 5.1 equation 5.9, page 39 equation 5.17teahce inverse of binding operation to get unbinding operation.)

one or more input representations high-dimensional vector representations of said continuous space. (Gosmann page 51 section 6 teaches the user of semantic points architecture in spiking neural networks requires the representation of high-dimensional vectors and also page 52 last paragraph teaches the high-dimensional vector representations in a hyperball which is a continuous space.)

However Gosmann does not teach that propagate activity through said binding subsystems and said unbinding subsystems. 

Eliasmith teaches on input representation propagate activity through said binding subsystems and said unbinding subsystems to produce a high-dimensional vector. (Eliasmith section III(D) and fig. 10 teaches an interface receives inputs (i.e. symbol representations) that propagate through the various systems (i.e. binding neural networks, unbinding neural networks, etc.) to produce an output (i.e. high-dimensional vector representations of symbolic structures.) Also Eliasmith figure 5 and page 886 last paragraph teaches binding and unbinding in a neural network system.)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gosmann with that of Eliasmith in order to allow for the propagating activity through said binding and unbinding subsystems and both references deal with the use of bind and unbinding in neural network implementation and the neural networks are known to pass information or activity from one layer to the next. It provides the benefit of creating a neural network that handle more parameters and model more complex functions.

In regards to claim 2, Gosmann in view of Eliasmith disclose a system according to claim 1, wherein a plurality of transformation subsystems that implement transformations of vector-symbolic representations composed of slot-filler pairs ranging over spaces in which one or both of slots and fillers can be separated by a continuous distance function are connected to the output of the binding or unbinding systems. (Eliasmith page 887 second paragraph and fig. 10 teaches transforming vector symbolic representations and wherein the transformation subsystem is connect to the output of the binding and unbinding subsystems.)

In regards to claim 3, Gosmann in view of Eliasmith disclose a system according to claim 2, where said transformations are used to simulate the dynamics of the represented continuous space, and to predict the particular changes to entities located in this space.  (Eliasmith page 887 second paragraph teaches using transformation to predict the next time in the sequence.)

In regards to claim 5, Gosmann in view of Eliasmith disclose system according to claim 1, wherein said binding and said unbinding subsystems are artificial neural networks implemented in network layers, and wherein each said network layer comprises a plurality of nonlinear components, and each said nonlinear component is configured to generate an output in response to said input representation, and wherein said output from each said nonlinear component is weighted by coupling weights of corresponding weighted couplings and weighted outputs are provided to coupled said network layers, and wherein said vector-symbolic representations corresponds to plurality of data structures and a plurality of human-interpretable data types that involve continuous values. (Gosmann page 23 first paragraph teaches the use of a neural network, page 13 second paragraph teaches neural networks with layers, neurons and nodes. Eliasmith section II first paragraph, section II(A) first paragraph, section II(B) and section III(C) paragraph 4 teaches the Neural Engineering Framework (NEF) is implemented using spiking neural networks having layers of neurons/nodes that compute functions on weighted inputs to provide an output, wherein the functions are nonlinear functions and the Eliasmith abstract teaches the user of nonlinear components. Also Eliasmith section III first paragraph and section III(A) first paragraph teaches the symbolic structures correspond to structured representations (e.g. sentences) of human language data types (e.g. verb, object).)

In regards to claim 6, Gosmann in view of Eliasmith disclose the system according to claim 1, wherein said input representations to the system are either discrete or continuous in time and in value.  (Eliasmith section III (D) and Fig. 10 and 11 show wherein input includes vision and auditory  which are continuous in nature)

In regards to claim 7, Gosmann in view of Eliasmith disclose the system according to claim 1, wherein said binding and said unbinding networks apply a constant fractional binding or unbinding operation to a single input representation. (Gosmann Page 34 last paragraph, page 36 equation 5.4, page 37 equation 5.8, page 39 equation 5.15, teachings binding operations, and page 37 section 5.1 and 5.1.1. teaches performing binding on input representations. Examiner’s note: the claims do not define what is constant fractional binding, nor does the instant specification, as such the examiner interprets “constant fractional binding or unbinding” to be binding or unbinding.)

In regards to claim 8, Gosmann in view of Eliasmith disclose the system according to claim 1, wherein said binding and said unbinding networks apply a variable fractional binding or unbinding operation determined by one input representation to a second input representation.  (Gosmann Page 34 last paragraph, page 36 equation 5.4, page 37 equation 5.8, page 39 equation 5.15, teachings binding operations, and page 37 section 5.1 and 5.1.1. teaches performing binding on input representations. Examiner’s note: the claims do not define what is variable fractional binding, nor does the instant specification, as such the examiner interprets “variable fractional binding or unbinding” to be binding or unbinding.)


In regards to claim 9, Gosmann in view of Eliasmith disclose the system according to claim 2, wherein said binding, said unbinding, and said transformation networks are implemented repeatedly, recursively, and/or sequentially to perform multiple steps of processing.  (Gosmann page 41 paragraph 3 teaches repeatedly binding and unbinding vectors to itself. Also see Eliasmith section III(D) paragraphs 1-3, fig. 10, figure 11.)

In regards to claim 10, Gosmann in view of Eliasmith disclose the system according to claim 5, wherein said nonlinear components are software simulations of neurons to generate spikes.  (Gosmann page 23 section 3.4 teaches simulating NEF (neural engineering framework) and page 24 first-second paragraph teaches neurons and spikes in NEF simulations wherein simulations is software. Also Eliasmith abstract teaches the user of software for simulation neural engineering objects (neurons).)

In regards to claim 11, Gosmann in view of Eliasmith disclose the system according to claim 5, wherein said nonlinear components are implemented in special-purpose hardware including neuromorphic computers.  (Elisasmith page 895 fifth paragraph teaches implementing NEF’s using neuromorphic hardware or computers.)

In regards to claim 12, Gosmann in view of Eliasmith disclose the system according to claim I, in which either slots or fillers are bound with integer bindings. (Gosmann page 41 third paragraph teaches binding vectors (slots or fillers) by repeatedly binding it with itself and fig. 5.1 teaches doing it 256 times which is an integer, thus integer binding.)

In regards to claim 13 it is the method embodiment of claim 1 with similar limitations and thus is rejected using the reasoning found in claim 1. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gosmann (Gosmannn – “An Integrated Model of Context, Short-Term, and Long-Term Memory”) in view of Eliasmith et al. (“Large-Scale Synthesis of Functional Spiking Neural Circuits” – hereinafter referred to as Eliasmith) and further in view of Stewart et al. (“A Biologically Realistic Cleanup Memory: Autoassociation in Spiking Neurons” – hereinafter referred to as Stewart).

In regards to claim 4, Gosman in view of Eliasmith disclose a system according to claim 1, but does not disclose wherein a plurality of cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts are connected to the output of the binding or unbinding systems. 
	Stewart discloses a plurality of cleanup subsystems that match noisy or corrupted vectors to their uncorrupted counterparts. [Stewart at section 2.3, paragraph 2 and section 3 teaches cleanup memories comprising neural networks — having layers of nodes (i.e. nonlinear components - are used to convert noisy input vectors to cleaned (i.e. uncorrupted) vectors.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gosman in view of Eliasmith with that of Stewart in order to allow the use of clean up systems that clean noisy vectors as all the references deal with binding, unbinding and symbolic representations and as taught in the abstract of Stewart methods for cleaning up or recognizing states of a neural network is crucial for the functioning of neural cognitive models. It provides the benefit of creating a more accurate and efficient system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/               Primary Examiner, Art Unit 2127